IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00125-CR
 
Lutrill Amos Payne,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 54th District Court
McLennan County, Texas
Trial Court No. 2004-944-C
 

concurring  Opinion





 
      I concur in this Court’s judgment only
because the State agrees that we should reform the trial court’s judgment.  I
note, however, that Payne failed to preserve his complaint.  See Tex. R. App. P. 33.1(a).  The
majority’s holding that Payne need not have done so is not in accord with the
Texas Court of Criminal Appeals’s recent cases on the preservation of error.  See
Mendez v. State, 138 S.W.3d 334, 340-42 (Tex. Crim. App. 2004); Marin v.
State, 851 S.W.2d 275 (Tex. Crim. App. 1993).  The Court of Criminal
Appeals has set out the remedy for error in the judgment.  See Ex parte
Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App. 2004) (per curiam).
                                                            TOM
GRAY
                                                            Chief
Justice
Concurring
opinion delivered and filed December 14, 2005
Do
not publish
[CR25]